Name: 90/107/EEC: Commission Decision of 9 February 1990 amending Decision 88/150/EEC on the multiannual guidance programme for the fishing fleet (1987 to 1991) forwarded by Portugal pursuant to Regulation (EEC) No 4028/86 (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  fisheries
 Date Published: 1990-03-14

 Avis juridique important|31990D010790/107/EEC: Commission Decision of 9 February 1990 amending Decision 88/150/EEC on the multiannual guidance programme for the fishing fleet (1987 to 1991) forwarded by Portugal pursuant to Regulation (EEC) No 4028/86 (Only the Portuguese text is authentic) Official Journal L 066 , 14/03/1990 P. 0023 - 0026*****COMMISSION DECISION of 9 February 1990 amending Decision 88/150/EEC on the multiannual guidance programme for the fishing fleet (1987 to 1991) forwarded by Portugal pursuant to Regulation (EEC) No 4028/86 (Only the Portuguese text is authentic) (90/107/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector (1), and in particular Articles 4 and 5 (2) thereof, Whereas the outcome of the meetings held with the Portuguese authorities on the progress of the multiannual guidance programme as defined by Commission Decision 88/150/EEC (2) have been taken into account; Whereas on the entry into service of new fishing vessels it became apparent that, in Portugal as a whole, a net decrease in fishing capacity as expressed in tonnage (GRT) and power (kW) had taken place in 1987 and in the first six months of 1988; Whereas Portugal has forwarded, within the prescribed time the new particulars of the Portuguese fishing fleet as required by Decision 88/150/EEC; Whereas the process of fleet adjustment which has now been started and the implementation by Portugal of measures for the effective control of fishing fleet capacity will require some time; Whereas the Commission intends to support Portugal's efforts to restructure its fleet when the administrative or legislative measures taken show results which confirm that structural change is taking place as planned and leading to the achievement of the objectives set by Decision 88/150/EEC by 31 December 1991 at the latest; Whereas, to deal with derogations from the principle that Stade aid in the fisheries sector is incompatible with the common market, the Commission has adopted guidelines for the examination of national aid in the fisheries sector (3); Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 Decision 88/150/EEC is amended as follows: 1. Article 3, second paragraph is replaced by the following: 'The Commission shall on the basis of its assessment of the information provided on a regular basis as specified in Article 2 or where this information is not supplied, inform the Member State, if necessary, at the end of one six month period that it has been found that the conditions to which approval of the programme was made subject have not been fulfilled.' 2. The Annex is replaced by the Annex hereto. Article 2 This Decision is addressed to the Portuguese Republic. Done at Brussels, 9 February 1990. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 376, 31. 12. 1986, p. 7. (2) OJ No L 70, 16. 3. 1988, p. 31. (3) OJ No C 313, 8. 12. 1988, p. 21. ANNEX 'ANNEX MULTIANNUAL GUIDANCE PROGRAMME FOR THE PORTUGUESE FISHING FLEET (1987 to 1991) I. GENERAL REMARKS This programme relates to the whole of the Portuguese fishing fleet and covers the entire territory of Portugal. II. OBJECTIVES 1. The aims of the programme are: (a) to reduce the overall level of the operational fishing fleet to 209 540 GRT and 541 003 kW, in accordance with II. 2 below; (b) to redeploy fishing activities in coastal areas towards more distant and deeper waters; (c) to modernize existing vessels without increasing overall fishing capacity (expressed in tonnage and engine power) in the category to which the vessels concerned belong, with the exception of the vessels specified in IV.2 below. Modernization measures must give priority to the introduction of selective fishing gear and the improvement of facilities for the on-board preservation and treatment of catches. 2. During the period covered by the programme the operational fishing fleet, with the exception of: - working vessels used solely for aquaculture, - vessels used solely for bivalve fishing, must remain within the following limits: Tonnage (GRT) 1.2.3.4,6 // // // // // // Objective of 1986 programme (at 31. 12. 1986) // Situation at 1. 1. 1987 // Objectives at 1.2.3.4.5.6 // // // // 31. 12. 1989 // 31. 12. 1990 // 31. 12. 1991 (1) // // // // // // // // // // // // // 1. MAINLAND // 194 450 // 188 218 // // // 184 459 // // // // // // // Vessels of less than 9 metres (between perpendiculars) // // 18 176 // // // 16 904 // // // // // // // Coastal fishing vessels over 9 metres (between perpendiculars) // // 70 213 // // // 70 762 // Deep sea fishing vessels // // 99 829 // // // 96 793 // // // // // // // 2. MADEIRA // 4 660 // 4 602 // // // 6 000 // // // // // // // Vessels of less than 9 metres (between perpendiculars) // // 1 648 // // // 850 // // // // // // // Coastal fishing vessels over 9 metres (between perpendiculars) // // 2 239 // // // 4 435 // Deep sea fishing vessels // // 715 // // // 715 // // // // // // // 3. AZORES // 16 820 // 15 850 // // // 19 081 // // // // // // // Vessels of less than 9 metres (between perpendiculars) // // 2 443 // // // 2 443 // // // // // // // Coastal fishing vessels over 9 metres (between perpendiculars) // // 7 979 // // // 11 210 // Deep sea fishing vessels // // 5 428 // // // 5 428 // // // // // // // Total A // 215 930 // 208 670 // 209 540 // 209 540 // 209 540 // // // // // // // Vessels used for aquaculture and for bivalve fishing // // 523 // // // // // // // // // // Total B // // 209 193 // // // // // // // // // (1) Some flexibility may be allowed between one category of fishing vessels and another. Engine power (kW) 1.2.3.4,6 // // // // // // Objective of 1986 programme (at 31. 12. 1986) // Situation at 1. 1. 1987 // Objectives at 1.2.3.4.5.6 // // // // 31. 12. 1989 // 31. 12. 1990 // 31. 12. 1991 (1) // // // // // // // // // // // // // 1. MAINLAND // 494 975 // 460 701 // // // 461 143 // // // // // // // Vessels of less than 9 metres (between perpendiculars) // // 58 780 // // // 62 891 // // // // // // // Coastal fishing vessels over 9 metres (between perpendiculars) // // 276 514 // // // 276 671 // Deep sea fishing vessels // // 125 407 // // // 121 635 // // // // // // // 2. MADEIRA // 13 724 // 13 070 // // // 21 890 // // // // // // // Vessels of less than 9 metres (between perpendiculars) // // 2 572 // // // 1 650 // // // // // // // Coastal fishing vessels over 9 metres (between perpendiculars) // // 9 433 // // // 18 570 // Deep sea fishing vessels // // 1 065 // // // 1 650 // // // // // // // 3. AZORES // 43 345 // 42 217 // // // 57 970 // // // // // // // Vessels of less than 9 metres (between perpendiculars) // // 10 802 // // // 11 839 // // // // // // // Coastal fishing vessels over 9 metres (between perpendiculars) // // 26 398 // // // 41 114 // Deep sea fishing vessels // // 5 017 // // // 5 017 // // // // // // // Total A // 552 044 // 515 988 // 541 003 // 541 003 // 541 003 // // // // // // // Vessels used for aquaculture and for bivalve fishing // // 1 072 // // // // // // // // // // Total B // // 517 060 // // // // // // // // // (1) Some flexibility may be allowed between one category of fishing vessels and another . III. PLANNED MEASURES 1.1. Whereas the objectives specified at II. 2 "Total A" require fishing capacity to be reduced by the difference between the situation at 1 January 1987 and the target to be achieved by 31 December 1991, account must also be taken of changes in fishing capacity resulting from: - projects for new construction which have qualified for Community and national aid in respect of 1987 and 1988, - applications for Community financing of projects for new construction currently under consideration by the Commission, - vessels joining or leaving the fleet between 1 January 1987 and 30 June 1988, if not covered by the first two subparagraphs, which, when added, give the overall fishing capacity to be reduced. 1.2. The reduction referred to in III.1.1 above must be achieved by the following measures, the implementation of which is conditional on the fishing capacities used remaining within the limits laid down in the programme, although the reduction achieved by each measure may be varied provided that the overall fishing capacity defined in III.1.1 is reduced as planned: - a reduction in the total fleet by renewal of operational vessels which have been damaged or lost at sea, in particular by the withdrawal of operational units directly linked with new vessels and, where necessary, by the additional withdrawal of entire units, in line with the guidelines and objectives laid down at II. 2, - the adoption and implementation of measures to adjust fishing capacity, such as the granting of the final cessation premiums as compensation for any necessary reductions which cannot be achieved by the methods referred to in the first subparagraph, - other measures which enable the same results to be achieved. 2. Adoption and implementation of legislative and/or administrative measures designed to ensure effective control of fishing capacity and fishing activities with a view to achieving the programme's objectives. 3. Improvement of the register of fishing vessels, with a view to effective control of fishing capacity. 4. Redeployment of the capacity represented by vessels used for local or coastal fishing, measuring less than 9 metres between perpendiculars and registered on the mainland. 5. Redeployment of coastal fishing vessels measuring over 9 metres between perpendiculars and registered on the mainland, by the withdrawal of obsolete or unsuitable vessels and by encouraging the use of more selective fishing techniques. 6. Redistribution of the fleets registered in the Azores and Madeira to the benefit of units fishing for: - sedentary species in Azorean or Madeiran waters, - highly migratory species found in waters under Portuguese sovereignty. IV. COMMENTS 1. The overall objective referred to in II. 1 (a) may be revised only on the basis of detailed scientific assessments showing the existence of stocks which are not fully exploited at present. In the light of experimental fishing, this figure will be adjusted before the end of 1990 up to a maximum limit of 7 000 GRT, with priority being given to the fleets operating from the Azores and Madeira. 2. With regard to fishing vessels operation in coastal waters and measuring less than 12 metres between perpendiculars, consideration may be given to a limited increase in tonnage (up to 10 %) and engine power (up to 6 %) in order to improve safety, working conditions and on-board preserving facilities, provided that such increase is justified and that the objectives laid down in II. 2 for the category to which the vessels belong are attained. Such an increase, when it occurs, must be compatible with the resources which may be fished by the vessels concerned. 3. The Commission would point out that all aids granted by Portugal in the fisheries sector, including those for the construction of fishing vessels, must henceforth come within the scope of this programme.'